299 Cherry Hill Road                                                                  1I Broadway
Suite 300
Parsippany, NJ 07054
Phone: 973-957-2550
Fax: 973-710-1054
                                     KLRW
                                   Kinney Lisovicz Reilly &Wolff PC
                                                                                      Suite 615
                                                                                      New York, NY 10004
                                                                                      Phone: 646-741-7332
                                                                                      Fax: 646-690-8772

                                          ATTORNEYS AT LAW
                                              www.k1rwlaw



Justin N. Kinney, Esq.
justin.kinney@klrw.law
Direct Dial: 973-957-2551
                                                               GRANTED IN PART. The Initial Conference
                                                               scheduled for April 2, 2020 is adjourned sine
                                                               die. The Court will reschedule a conference
                                           March 17, 2020      after a decision on Plaintiff's motion to remand.
                                                               The deadline for a status letter is also adjourned
Via Electronic Filing                                          sine die.
and Email: VyskocilNYSDChambers@nysd.uscourts.gov
                                                                      3/19/2020
The Honorable Mary Kay Vyskocil, U.S.D.J.
United States District Court
for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, 18C
New York, NY 10007-1312

Re:        Greater New York Insurance Company v. United Specialty Insurance Company
           Civil Action No. 1:20-cv-01083-MKV
           KLRW File No.: G2550.00003

Dear Judge Vyskocil:

        We represent the Plaintiff in the above-referenced matter. We write with the consent of
the defendant. Both parties respectfully request an adjournment of the initial conference currently
scheduled for April 2, 2020, until April 15, 2020. If possible, the parties request that the conference
be held telephonically. The parties also respectfully request that the initial joint letter be submitted
by April 6, 2020. No prior request has been made to adjourn the deadlines set forth herein.

           We appreciate Your Honor’s attention.

                                               Respectfully submitted,
                                               KINNEY LISOVICZ REILLY & WOLFF, P.C.
                                               /s/ Justin N. Kinney
                                               Justin N. Kinney (JK2008)

JNK:eml
cc:   Jennifer Anne Ehman, Esq.                                       USDC SDNY
      (via electronic filing)                                         DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
                                                                      DATE FILED: 3/19/2020
288682_1
